          Case 1:03-cr-00331-CKK Document 1103 Filed 11/26/19 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA


UNITED STATES                                             :
                                                          :
        v.                                                :
                                                          :   Criminal No. 03-331(CKK)
WALDEMAR LORENZANA,                                       :
                                                          :
        Defendant.                                        :


               DEFENDANT’S NOTICE REGARDING PROSPECTICE FILING

                 Defendant Waldemar Lorenzana, by and through undersigned counsel,

respectfully notifies the Court that he intends to file a motion to withdraw his plea of guilty. In

anticipation of said filing, counsel is seeking to obtain transcripts of relevant hearings but does

not know how long it will take to obtain them. Counsel is also consulting with mental health

experts on issues relevant to the motion. Therefore, counsel respectfully requests at least 30 days

to file the motion to withdraw the plea.1

Dated: Washington, DC
       November 26, 2019                             Respectfully submitted,

                                                     BALAREZO LAW

                                                             /s/
                                            By:      ____________________________________
                                                     A. Eduardo Balarezo, Esq.
                                                     D.C. Bar # 462659
                                                     400 Seventh Street, NW
                                                     Suite 306
                                                     Washington, DC 20004
                                                     Tel: (202) 639-0999 / Fax: (202) 639-0899
                                                     E-mail: aeb@balarezolaw.com

                                                     Counsel for Waldemar Lorenzana

1
 The filing of this motion may necessitate a continuance of the sentencing hearing currently scheduled for
December 10, 2019.
        Case 1:03-cr-00331-CKK Document 1103 Filed 11/26/19 Page 2 of 2



                                 CERTIFICATE OF SERVICE

               I HEREBY CERTIFY that on this 26th day of November 2019, I caused a true

and correct copy of the foregoing Defendant’s Notice Regarding Prospective Filing to be

delivered via Electronic Case Filing to the parties in this case.


                                                             /s/
                                                       ______________________________
                                                       A. Eduardo Balarezo
